UNITED STATE S DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
AARON L. SCHNITZLER a.k.a.              )
TYSON Q. BECHT,                         )
                                        )
          Plaintiff,                    )
                                        )
             v.                         )    Civil Action No. 11-1318 (RBW)
                                        )
UNITED STATES OF AMERICA et al.,        )
                                        )
          Defendants.                   )
_______________________________________ )


                                  MEMORANDUM OPINION

       In this civil action brought pro se, the plaintiff, a South Dakota state prisoner, alleges that

he has “declared [himself] not a citizen of the United States of America[,]” but that the United

States has refused to recognize his renunciation of citizenship. Complaint for Violation of Civil

Rights (“Compl.”) at 5. The plaintiff seeks to “compel the Attorney General of the United States

of America to act on [his] request of Renunciation and/or declair [sic] the INA: Act 349 – Loss

of Nationality by Native-Born or Naturalized citizen (5), (6) unconstitutional based on the 14th

Amendment ‘equal protection’ and/or the due process clause of the 5th Amendment.”1 Id.

       The defendants move to dismiss this case under Federal Rule of Civil Procedure 12(b)(1)

for lack of subject matter jurisdiction. They assert that because the plaintiff’s application to

renounce his citizenship has already been acted upon, his claim is moot. The Court agrees and,

       1
          The plaintiff names as defendants the United States of America and its Departments of
Justice, Homeland Security and State. See Complaint’s caption. Other members of this Court
have held that “the responsibility [to decide renunciation requests] lies with the Director of the
U.S. Citizenship and Immigration Services (“USCIS”), a component of Homeland Security.”
Walker v. Holder, 714 F. Supp. 2d 44, 47 (D.D.C. 2010) (citing Kaufman v. Holder, 686 F. Supp.
2d 40, 41 (D.D.C. 2010)).
thus, will grant the defendants’ motion to dismiss the mandamus claim as moot. See 28 U.S.C.

§ 1361 (2012) (conferring original jurisdiction to district courts over “any action in the nature of

mandamus to compel an officer or employee of the United States or any agency thereof to

perform a duty owed to the plaintiff.”). In addition, the Court finds that the plaintiff lacks

standing to bring his constitutional claim for declaratory relief and, thus, will dismiss the

complaint in its entirety. See Nat’l Treasury Employees Union v. U.S., 101 F.3d 1423, 1427

(D.C. Cir. 1996) (listing the doctrines of standing and mootness as “‘core component[s]’ which

are ‘essential and unchanging part[s] of the case-or-controversy requirement of Article III[.]’”)

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)) (alterations in original).

                                         BACKGROUND

       The plaintiff is a South Dakota state prisoner serving a 15-year term of imprisonment for

his conviction of “sexual contact with a child under the age of sixteen . . . .” Schnitzler v. Reisch,

518 F. Supp. 2d 1098, 1101 (D.S.D. 2007). According to the defendants, the plaintiff’s sentence

currently expires in 2015. Statement of Points and Authorities in Support of Defendants’ Motion

to Dismiss for Lack of Jurisdiction (“Defs.’ P. & A.”) [Doc. # 17-1] at 1 (citing Order at 2, Aaron

Schnitzler v. Reisch, Cabinet Secretary, South Dakota Department of Corrections, et al., No.

4:06-cv-04064-LLP (D.S.D. Sept. 28, 2001)).2

       After the plaintiff initiated this action on July 20, 2011, the United States Citizenship and

Immigration Services (“USCIS”) informed the plaintiff by letter of December 12, 2011, that

pursuant to 8 U.S.C. 1481(a)(6) (2006), United States citizens seeking to renounce their



       2
          The defendants have not submitted a copy of the Order for inclusion in this record, but
the plaintiff does not dispute its existence or that his sentence currently expires in 2015.

                                                  2
citizenship “must appear at a USCIS field office for an in-person interview before a USCIS

officer.” Defs.’ P. & A., Exhibit (“Ex.”) B.3 Because the plaintiff is incarcerated, the USCIS

further informed him that it would hold his application in abeyance until such time when he is

able to personally appear, and that holding the request in abeyance “will not prejudice [the]

USCIS’ consideration of [the] request.” Id.

                                            DISCUSSION

        The Plaintiff’s Mandamus Claim

        The remedy of mandamus “is a drastic one, to be invoked only in extraordinary

situations.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980) (citations omitted).

Thus, “only exceptional circumstances amounting to a judicial usurpation of power will justify

issuance of the writ.” Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289

(1988) (citations and internal quotation marks omitted); see also Doe v. Exxon Mobil Corp., 473

F.3d 345, 353 (D.C. Cir. 2007) (stating that mandamus is “an extraordinary remedy reserved for

really extraordinary cases”) (citations and internal quotation marks omitted). Mandamus relief is

available only if “(1) the plaintiff has a clear right to relief; (2) the defendant has a clear duty to

act; and (3) there is no other adequate remedy available to the plaintiff.” In re Medicare

Reimbursement Litig., 414 F.3d 7, 10 (D.C. Cir. 2005) (quoting Power v. Barnhart, 292 F.3d

781, 784 (D.C. Cir. 2002)). With respect to the first two requirements, mandamus relief is

available “only where the duty to be performed is ministerial and the obligation to act peremptory



        3
         The plaintiff has filed a “Motion to Throw Out or Reject U.S.C.I.S. Letter Dated Dec.
12, 2011” [Doc. # 20], which will be denied because no cogent argument for striking the letter is
presented. The plaintiff has filed a similar motion with regard to the defendants’ motion to
dismiss [Doc. # 19], which, too, will be denied as baseless.

                                                    3
and plainly defined. The law must not only authorize the demanded action, but require it; the

duty must be clear and indisputable.” Lozada Colon v. U.S. Dep't of State, 170 F.3d 191 (D.C.

Cir. 1999) (per curiam) (internal quotation marks and citation omitted).

       To the extent that defendant Homeland Security had a ministerial duty to act on the

plaintiff’s application to renounce his citizenship, which is also the relief the plaintiff seeks from

the complaint, it has done so. Therefore, the Court will grant the defendants’ motion to dismiss

the claim for mandamus relief as moot. See Newdow v. Bush, 391 F. Supp. 2d 95, 107 (D.D.C.

2005) (“Federal courts lack jurisdiction to decide moot cases because their constitutional

authority extends only to actual cases or controversies.”) (quoting Iron Arrow Honor Society v.

Heckler, 464 U.S. 67, 70 (1983)) (internal quotation marks omitted).

       The Plaintiff’s Declaratory Judgment Claim

       In addition to mandamus relief, the plaintiff seeks a declaration that 8 U.S.C. § 1481(a)

(5)(6), applicable to persons making a formal renunciation of nationality, is unconstitutional.

Compl. at 5. “To demonstrate standing under Article III of the Constitution, [the plaintiff] must

show an injury in fact caused by the defendant and redressable by judicial relief.” Singh v.

Napolitano, 710 F. Supp. 2d 123, 128 (D.D.C. 2010) (quoting Stilwell v. Office of Thrift

Supervision, 569 F.3d 514, 518 (D.C. Cir. 2009)) (internal quotation marks and other citation

omitted). “A qualifying injury must be ‘concrete and particularized’ and either ‘actual or

imminent.’” Id. (quoting City of Dania Beach, Fla. v. FAA, 485 F.3d 1181, 1185 (D.C. Cir.

2007) (citation omitted).

       The plaintiff states that “[r]egardless [of the] letter Dated December 12, 2011[,] ‘exact’

relief has not been given, no relief has been given . . . [because] I’m an inmate and cannot travel.


                                                  4
The fact still remains that I am still considered a United States citizen.” Statement of Facts and

Brief to the Court [Doc. # 24] at 2. These circumstances alone, however, do not give rise to

Article III standing and the plaintiff has not stated any other facts from which an actual injury

may be found or reasonably inferred. The USCIS has represented that the plaintiff will not be

prejudiced by its decision to hold his application in abeyance until he is able to comply with

§ 1481(a)(6). Defs.’ Ex. B. Therefore, the plaintiff has not established his standing to challenge

the constitutionality of § 1481(a)(5)(6). See Singh, 710 F. Supp. 2d at 128 (“[E]ven assuming

that there has been a delay in completing the FBI name check, the plaintiff has not alleged an

injury-in-fact necessary for Article III standing to raise a claim against the Attorney General.”);

see also Koos v. Holm, 204 F. Supp. 2d 1099, 1108 (W.D. Tenn. 2002) (“After Koos fully serves

his sentence, he is free to travel to another country and renounce his citizenship to a United

States Consular Officer. As he is a prisoner at this time, he may not exercise this right.”); see id.

(reasoning that “[l]awful incarceration brings about the necessary withdrawal or limitation of

many privileges and rights, a retraction justified by the considerations underlying our penal

system.”) (quoting Hewitt v. Helms, 459 U.S. 460, 467 (1983)) (other citation omitted).

        Because “the jurisdictional prerequisite of a ‘case or controversy’ applies with equal force

to actions for declaratory relief,” Nedow, 391 F. Supp. 2d at 107, the Court must also dismiss the

plaintiff’s claim for declaratory relief.

                                            CONCLUSION

        For the foregoing reasons, the Court will grant the defendants’ motion to dismiss for lack




                                                  5
of jurisdiction. In addition, the Court will deny as moot the plaintiff’s three pending motions,

which in any event are baseless.4



                                              ________s/______________
                                              Reggie B. Walton
DATE: May 25, 2012                            United States District Judge




       4
           A separate Order accompanies this Memorandum Opinion.

                                                 6